Case 6:18-cv-00190-RBD-GJK Document 53 Filed 04/09/19 Page 1 of 2 PageID 522




                            UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

MIRA HOLDINGS, INC.,

                        Plaintiff,

v.                                                              Case No: 6:18-cv-190-Orl-37GJK

THE REGENTS OF THE UNIVERSITY
OF CALIFORNIA,

                        Defendant.


                                               ORDER
        This cause came on for consideration without oral argument on the following motion:

        MOTION:         COUNTER-PLAINTIFF’S APPLICATION FOR ENTRY
                        OF DEFAULT BY CLERK ON COUNTERCLAIM
                        AGAINST COUNTER-DEFENDANTS (Doc. No. 52)

        FILED:          March 8, 2019



        THEREON it is ORDERED that the motion is GRANTED IN PART AND
        DENIED IN PART.

        On January 11, 2019, Defendant filed an “Answer to Second Amended Complaint for

Declaratory Relief Under the Anticybersquatting Consumer Protection Act, 15 U.S.C. §

1114(2)(D)(v); Counterclaim” (the “Counterclaim”). Doc. No. 51. The Counterclaim names

Plaintiff and Michael Knight as Counter-Defendants. Id. at 9-10. The Counterclaim’s certificate

of service states that it was “being served via ECF notification this day on the attached service

list.” Id. at 21. The attached service list contains the names of Plaintiff’s attorneys. Id.

        On March 8, 2019, Defendant filed a motion for entry of a clerk’s default against Plaintiff

and Knight, based on their failure to respond to the Counterclaim (the “Motion”). Doc. No. 52.
Case 6:18-cv-00190-RBD-GJK Document 53 Filed 04/09/19 Page 2 of 2 PageID 523



Although it appears that service of the Counterclaim on Plaintiff was proper, see Nortex Trading

Corp. v. Newfield, 311 F.2d 163, 164 (2d Cir. 1962) (“Service of a pleading containing a

counterclaim may be made upon the opponent’s attorney.”), there is no indication that Knight was

served with the Counterclaim. Accordingly, entry of a clerk’s default against him is not warranted.

See Fisher v. Lynch, 531 F. Supp. 2d 1253, 1269 (D. Kan. 2008) (“Because a party has no duty to

plead until properly served, sufficient service of process is a prerequisite to entry of default.”);

Eberhard Inv. Assocs., Inc. v. Santino, No. 01 CIV.3840 LMM, 2003 WL 22126846, at *1

(S.D.N.Y. Sept. 12, 2003) (motion for entry of default judgment against counterclaim defendant

was denied where there was no indication of service on the counterclaim defendant).

       Accordingly, it is ORDERED that the Motion (Doc. No. 52) is GRANTED IN PART

AND DENIED IN PART as follows:

       1. The Clerk shall enter a default against Mira Holdings, Inc., on the Counterclaim; and

       2. In all other respects, the Motion is DENIED.

       DONE and ORDERED in Orlando, Florida, on April 9, 2019.




Copies furnished to:

Counsel of Record




                                                -2-
